Citation Nr: 0719131	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-05 515	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's left knee degenerative joint disease with 
patellectomy residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from September 1948 to March 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Louisville, Kentucky, Regional Office (RO) which 
increased the evaluation for the veteran's lumbar spine 
degenerative disc disease and lumbosacral strain from 20 to 
40 percent; recharacterized the veteran's bilateral frozen 
feet residuals as right frozen foot residuals evaluated as 30 
percent disabling and left frozen foot residuals evaluated as 
30 percent disabling; and denied both increased disability 
evaluations for the veteran's left thigh gunshot wound 
residuals with Muscle Group XIV injury, left lateral 
cutaneous femoral nerve sensory fiber injury residuals, left 
knee degenerative joint disease with patellectomy residuals, 
and left femoral compound, comminuted fracture residuals with 
a 1.75 inch left leg shortening and special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  In October 2003, the veteran 
submitted a notice of disagreement.  In January 2005, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In February 2005, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of an increased evaluation for his post-operative left knee 
disability and special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  

In April 2007, the accredited representative submitted a 
Motion to Advance on the Docket.  In May 2007, the Board 
granted the accredited representative's motion.  


FINDINGS OF FACT

1.  The veteran had active service from September 1948 to 
March 1952.  

2.  On May 31, 2007, the Board was notified that the veteran 
had died in September 2005.  

CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

The appeal is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


